Citation Nr: 0711726	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for skin cancer. 



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1948 to April 1952. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2004, of 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2007, the Board granted the veteran's motion to 
advance the case on the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In January 2007, the Board obtained a VA medical opinion.  In 
February 2007, the veteran submitted a statement from a 
private physician in response to the VA's medical expert's 
opinion and he did not waive the right to have the additional 
evidence initially considered by the RO.  Accordingly, the 
case is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Review the additional evidence of 
record and adjudicate the claim.  If the 
benefit is denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board. 



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



